Citation Nr: 1646718	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  04-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed on a direct basis, as secondary to service-connected post-traumatic stress disorder (PTSD), and on a presumptive basis including based on herbicide (Agent Orange) exposure. 

2.  Entitlement to service connection for hypertension, claimed on a direct basis and as secondary to PTSD.  

3.  Entitlement to service connection for decreased kidney function, claimed on a direct basis, as secondary to diabetes mellitus, and on a presumptive basis including based on herbicide exposure.  

4.  Entitlement to anemia, claimed on a direct basis, as secondary to diabetes mellitus, and on a presumptive basis including based on herbicide exposure. 

5.  Entitlement to service connection for sexual dysfunction, to include erectile dysfunction, claimed on a direct basis and as secondary to service-connected PTSD.  

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, claimed on a direct basis and as secondary to PTSD.  

7.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), claimed on a direct basis and as secondary to PTSD. 

8.  Entitlement to service connection for sixth cranial nerve palsy, claimed on a direct basis, as secondary to diabetes mellitus, and on a presumptive basis including based on herbicide exposure.  

9.  Entitlement to service connection for diabetic retinopathy.

10. Entitlement to service connection for diabetic peripheral neuropathy.

11. Entitlement to an increased evaluation for PTSD, currently rated as 50 percent disabling.

12. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.  He died in December 2011.  The appellant is his surviving spouse and has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (West 2014). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO). 

In a rating decision of February 2003, service connection was denied for radiation exposure, asbestos exposure, hypertension, and diabetes mellitus.  In April 2003, the RO denied benefits under the provisions of 38 U.S.C. § 1151 for hypertension.  In a notice of disagreement (NOD) dated in May 2003, the Veteran's attorney (at that time) specified, in pertinent part, that the issues on appeal were service connection for hypertension pursuant to 38 U.S.C. § 1151, and service connection for diabetes mellitus.  Because the NOD listed service connection for hypertension, the Board finds it to be a timely NOD to the February 2003 denial of service connection for hypertension as well as the denial of service connection for diabetes mellitus. 

In January 2004, the RO issued a statement of the case (SOC) on the issues of compensation under 38 U.S.C. § 1151 for hypertension and service connection for diabetes mellitus.  In a communication dated in March 2004, the Veteran asserted that his diabetes and hypertension were caused by his posttraumatic stress disorder (PTSD).  Service connection for PTSD was granted by an August 2004 rating decision. 

In a letter dated in June 2005, the Veteran requested service connection for several conditions on a direct basis as well as secondary to any service-connected disability.  These included service connection for sexual dysfunction, a gastrointestinal condition, and a sleep disorder.  He also requested service connection for tinnitus due to noise exposure in service.  He additionally claimed service connection for diabetic peripheral neuropathy and diabetic retinopathy, both claimed as secondary to diabetes mellitus.  In August 2005, he also claimed service connection for sixth cranial nerve palsy secondary to diabetes mellitus. 

In January 2007, the Board noted that the Veteran had withdrawn his claim for benefits under 38 U.S.C. § 1151 and the claim for service connection for diabetes mellitus was subject to a stay. 

In a July 2007 rating decision, the RO denied TDIU, service connection for tinnitus, service connection for a sleep disorder as secondary to PTSD, service connection for a gastrointestinal condition as secondary to PTSD, service connection for sexual dysfunction as secondary to PTSD, service connection for chloracne as a result of exposure to herbicides, service connection for hypertension as secondary to PTSD, service connection for diabetes mellitus as secondary to PTSD, a rating in excess of 30 percent for PTSD, and whether new and material evidence was received regarding a claim of service connection for a lung condition.  It should be noted that while the first page of the decision listed the issues simply as service connection, the discussion portion of the decision listed these issues as secondary service connection.  Decisions were deferred on claims for compensation for sixth cranial nerve palsy, diabetic retinopathy, diabetic peripheral neuropathy, decreased kidney function, and compensation for anemia. 

The Veteran's attorney on his behalf entered a timely notice of disagreement with the July 2007 decision.  In December 2007, the RO issued a SOC on the issues of TDIU, service connection for tinnitus, service connection for a sleep disorder secondary to PTSD, service connection for a gastrointestinal condition secondary to PTSD, service connection for sexual dysfunction secondary to PTSD, service connection for chloracne as a result of exposure to herbicides, service connection for hypertension secondary to PTSD, evaluation of PTSD, and whether new and material evidence had been received to reopen a claim of service connection for a lung condition. 

In a letter dated in October 2008, the Veteran stated that he wanted to withdraw all of his compensation claims secondary to PTSD. 

In a November 2008 decision, the Board found that the Veteran had withdrawn his claims for service connection for sexual dysfunction, a sleep disorder, gastrointestinal condition, hypertension, and diabetes mellitus, and dismissed the appeals.  The Board denied service connection for chloracne, tinnitus, the request to reopen a claim of service connection for asbestos related lung disorder, a rating in excess of 50 percent for PTSD, and TDIU.  The Veteran's attorney appealed to the United States Court of Appeals for Veterans Claims (Court).  By a Joint Motion for Remand (Joint Motion) filed by the Secretary and the appellant and approved by a February 2010 Court Order, the Board's October 2008 decision as it pertained to the claims for service connection for sexual dysfunction, a sleep disorder, gastrointestinal condition, hypertension, and diabetes mellitus was vacated, and the Board was ordered to fulfill the instructions of the Joint Motion.  The appeal to the Court as to the remaining issues was dismissed, preserving the Board's denial of those claims. 

In April 2009, the RO addressed issues it had previously deferred.  It denied service connection for diabetic retinopathy, diabetic peripheral neuropathy, sixth cranial nerve palsy, anemia, and decreased kidney function.  The Veteran responded with a timely notice of disagreement in May 2009.  The RO issued a SOC in September 2009, and the Veteran submitted a substantive appeal in October 2009.  Thus, these issues were then properly before the Board for appellate review.

In August 2010, the Board remanded all ten issues then before it on appeal, including those that had been deemed improperly dismissed in the earlier decision.  

The RO in April 2011 addressed the Veteran's most recent claim for an increased evaluation for PTSD, denying an increase above the 50 percent previously assigned.  The RO then also denied the Veteran's claim for TDIU.  The Veteran in June 2011 submitted a notice of disagreement with these denials of increased rating for PTSD, and of TDIU, thereby initiating appeals of those denials.  38 C.F.R. §§ 20.200, 20.201 (2015).

In October 2011, the issues that were remanded in August 2010 were returned to the Board.  The new issues of entitlement to an increased rating for PTSD and TDIU were also found to be on appeal.  Once again, the Board remanded all issues for additional development.  The requested development has now been completed, and the issues have been returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had active service in the Republic of Vietnam during the Vietnam era, that the ship on which he served ever docked in Vietnam, or that he was ever on the landmass or inland waters of Vietnam.

2.  There is no competent and credible evidence establishing that the Veteran was actually exposed to Agent Orange during his service.

3.  The service treatment records are negative for evidence of diabetes mellitus, and there is no competent opinion that relates the current diabetes to service; diabetes mellitus was initially diagnosed well after the end of the presumptive period; service connection for diabetes mellitus may not be presumed and the evidence presented does not show that diabetes mellitus was caused or aggravated by the Veteran's service connected PTSD.  

4.  The service treatment records are negative for evidence of hypertension, and there is no competent opinion that relates the current hypertension to service; hypertension was initially diagnosed after the end of the presumptive period; service connection for hypertension may not be presumed and the evidence presented does not show that hypertension was caused or aggravated by the Veteran's service connected PTSD.  

5.  The service treatment records are negative for evidence of kidney dysfunction, and there is no competent opinion that relates the current kidney dysfunction to service; the various kidney disabilities were initially diagnosed well after the end of the presumptive period; the private medical opinion that relates transitional cell carcinoma of the kidney to chemical exposure in service is speculative and of no evidentiary value; service connection for diabetes mellitus and hypertension has not been established, so there is no basis for an award of service connection for kidney dysfunction secondary to these disabilities. 

6.  The service treatment records are negative for evidence of anemia, and there is no competent opinion that relates the current anemia to service; anemia was initially diagnosed well after the end of the presumptive period; service connection for diabetes mellitus has not been established, so there is no basis for an award of service connection for anemia secondary to diabetes mellitus.  

7.  The service treatment records are negative for evidence of sexual dysfunction, and there is no competent opinion that relates the sexual dysfunction at the time of the Veteran's death to service; sexual dysfunction in the form of erectile dysfunction initially began in approximately 2000, and the evidence presented does not show that it was caused or aggravated by the Veteran's service connected PTSD.  

8.  The service treatment records are negative for evidence of a sleep disorder, to include the diagnosed obstructive sleep apnea, and there is no competent opinion that relates the sleep apnea diagnosed prior to the Veteran's death to service; obstructive sleep apnea initially began in approximately 2003, and the evidence does not show that it was caused or aggravated by the Veteran's service connected PTSD.  

9.  The service treatment records are negative for evidence of a gastrointestinal disability, to include GERD, and there is no competent opinion that relates the GERD present at the time of the Veteran's death to service; and the evidence presented does not show that it was caused or aggravated by the Veteran's service connected PTSD.

10. The service treatment records are negative for evidence of sixth cranial nerve palsy, and there is no competent opinion that relates this disability to active service; instead, competent medical opinions relate this disability to the Veteran's nonservice-connected diabetes mellitus.  

11. Neither diabetic retinopathy nor diabetic peripheral neuropathy was shown in service or until many years after discharge from service; these disabilities have been shown to be the result of the Veteran's nonservice-connected diabetes mellitus.  

12. The Veteran's PTSD was productive of symptoms that resulted in occupational and social impairment with reduced productivity and reliability.  

13. The Veteran's only service connected disability was his PTSD, evaluated as 50 percent disabling.

14. The preponderance of the medical evidence establishes that the Veteran's PTSD by itself did not prevent him from obtaining or maintaining gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e), 3.310(a) (2015).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e), 3.310(a) (2015).  

3.  The criteria for service connection for decreased kidney dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e), 3.310(a) (2015).  

4.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e), 3.310(a) (2015).  

5.  The criteria for service connection for sexual dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).  

6.  The criteria for service connection for a sleep disorder, to include obstructive sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).  

7.  The criteria for service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).  

8.  The criteria for entitlement to service connection for sixth cranial nerve palsy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

9.  The criteria for entitlement to service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

10. The criteria for entitlement to service connection for diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

11. The criteria for entitlement to an increased evaluation for PTSD, currently rated as 50 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.130, Code 9411 (2015). 

12. The criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with VCAA notification in October 2002, January 2005, August 2005, September 2005, March 2006, July 2006, May 2007, and August 2010 that contain all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although all notification was not provided prior to the initial adjudication of every claim, every claim has been readjudicated since the receipt of notification so that no harm has been incurred by the appellant.  Neither the appellant nor her attorney has argued that notice has been in any way deficient.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran was afforded VA examinations of his claimed disabilities prior to his death.  Opinions have been obtained, as have addendums to several of these opinions as necessary.  The Veteran's VA and private treatment records have also been obtained.  All records have also been obtained from the Social Security Administration (SSA).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the appeal.

Service Connection

The appellant and, prior to his death, the Veteran, assert that the Veteran incurred many disabilities due to his active service.  Different theories of entitlement have been advanced, but in addition to direct incurrence it has been asserted that many of the disabilities were incurred secondary to herbicide exposure or the Veteran's service connected PTSD.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If primary anemia, calculi of the kidney, nephritis, cardiovascular renal disease including hypertension, or diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of them during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases that shall be service-connected even though there is no record of such disease during service include diabetes mellitus, and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted, many of the appellant's claims are dependent at least in part on whether or not the Veteran was exposed to herbicides such as Agent Orange during service.  Therefore, as a preliminary matter, the Board will address whether or not such exposure can be either presumed or can be shown by the evidence.

The Veteran's DD 214 shows that he served in the Navy, and that he earned the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM).  He had one year and five months of foreign and/or sea service.  His last duty assignment was the USS Coral Sea.  The Board notes that the USS Coral Sea was an aircraft carrier.  

Additional personnel records show that that Veteran served aboard the USS Coral Sea from September 1968 to September 1969.  An unofficial ship's history submitted by the appellant shows that the ship was cruised in the vicinity of Southeast Asia from October 1968 to April 1969, and that she was stationed off the shores of Vietnam for combat air operations.  However, it must also be noted that although this history lists the many ports visited by the Coral Sea during this period, not one of these was in Vietnam.  1/2/2004 VBMS Correspondence, p. 89.  

A report of a February 2004 VA PTSD examination includes the Veteran's report that his carrier was shot at in "Tanang" Harbor.  2/18/2004 VBMS VA Examination, p. 1.  The Board believes that the examination report contains a typographical error, and that the author intended to write that the Veteran's carrier was in DaNang Harbor.  The Veteran did not report that the ship docked or that he went ashore while in DaNang Harbor.  

The Board has reviewed the various contentions and statements of record.  At no time it is alleged that that Veteran had gone ashore to Vietnam at any point during service.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).  The Board notes the contentions that the Veteran's Vietnam Service Medal (VSM) should be sufficient to trigger the presumption.  However, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190(Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1196. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, Part. IV, Subpart ii, 1.H.2.a.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  M21-1, Part. IV, Subpart ii, 1.H.2.b.  DaNang Harbor is considered to be offshore water.  M21-1, Part. IV, Subpart ii, 1.H.2.c.  Given all of the above, the Board finds that the Veteran may not be presumed to have been exposed to herbicides such as Agent Orange. 

Although the Veteran may not be presumed to have been exposed to herbicides during service, the appellant may still submit evidence that tends to establish such exposure.  She has not presented any such evidence.  Indeed, there is no evidence to show that herbicides blew out to sea, and the Board observes that the absence of such evidence in general is among the reasons that herbicide exposure aboard deep-water naval vessels cannot be presumed.  VA Adjudication Procedure Manual M21-1, Part. IV, Subpart ii, 1.H.2.a references the Vietnam Era Navy Ship Agent Orange Exposure Development Site, which includes a list of all Navy and Coast Guard Ships acknowledged to have been exposed to herbicide agents in Vietnam.  This list does not include the USS Coral Sea.  Based on the above, the Board must find that the preponderance of the evidence is against a finding that the Veteran was otherwise exposed to herbicide aboard ship.  

Diabetes Mellitus

The primary contention at issue is that the Veteran developed diabetes mellitus as a result of herbicide exposure during active service.  The appellant requests that consideration also be given to service connection on a direct basis and as secondary to PTSD.  

The Veteran's service treatment records are negative for a diagnosis of diabetes mellitus, or for complaints or treatment pertaining to this disability.  He was afforded an examination in September 1969 just prior to discharge from service, which was negative for diabetes mellitus.  The urinalysis was negative for albumin and sugar.  6/23/2016 VBMS STR-Medical, p. 8.  

Post service medical records include the report of a February 2003 VA GI consult.  This states that the Veteran had a history of diabetes mellitus for over 20 years.  2/27/2003 VBMS Capri, p. 10.  

The Veteran's medical records were reviewed by a VA examiner in October 2007.  The examiner reviewed the causes of diabetes mellitus, which were listed in the examination.  He added that he was unaware of any relationship with PTSD specifically causing diabetes.  10/12/2007 VBMS VA Examination, p. 1.  A December 2007 addendum noted that the examiner was unable to find any sound medical reasoning concerning permanent aggravation issues between PTSD and diabetes mellitus.  12/3/2007 VBMS Capri, p. 1.  

VA treatment records include a September 2009 internal medicine inpatient consult.  This states that the Veteran's diabetes mellitus was diagnosed in 1986.  9/29/2009 VBMS Capri, p. 66.  

The Veteran was afforded a VA examination of his diabetes mellitus in September 2010.  The claims file was reviewed by the examiner.  The Veteran was noted to have a history of diabetes, which he reported was first diagnosed in 1986.  The examiner opined that Veteran's diabetes mellitus was less likely than not caused by or a result of military service or another service connected disability, and was less likely than not aggravated by any service connected disability.  The rationale was that there was no evidence that the Veteran had diabetes or suffered from the effects of diabetes during service or within one year of discharge from service.  Furthermore, the Veteran's only service connected disability was PTSD, and the rationale for finding that PTSD did not aggravate diabetes mellitus was that there was no medical basis to support that PTSD causes diabetes or in any way affects the underlying pathophysiology of diabetes that results in abnormal blood glucose levels.  9/20/2010, VBMS VA Examination, pp. 1, 28.  

At the request of the October 2011 remand, the September 2010 examination report was returned to the examiner in order to address medical literature that had been submitted by the Veteran and his representative.  In a November 2011 addendum, the examiner noted that one of the articles submitted cited to "The association of post-traumatic stress disorder and metabolic syndrome: a study of increased health risk in veterans."  However, the examiner found that a review of this article did not show evidence that PTSD causes diabetes or that there was evidence in this particular Veteran that PTSD had aggravated his diabetes mellitus.  The examiner explained that diabetes mellitus was due to insulin resistance, and there was no evidence to support a finding that insulin resistance is increased due to the Veteran's PTSD.  The article simply suggested an association of increased risk factors shared by those with PTSD and individuals who go on to develop diabetes mellitus, but it did not provide evidence to support a conclusion that this Veteran's diabetes is due to or a result of PTSD.  The examiner continued to find that a preponderance of the evidence shows that the Veteran's diabetes is less likely due to, a result of, or aggravated by the service connected PTSD.  11/10/2011 VBMS VA Examination, pp. 1, 5.  

The Board has also reviewed the research article entitled "The association of post-traumatic stress disorder and metabolic syndrome: a study of increased health risk in veterans," referenced in the November 2011 addendum opinions.  

The Court notes that in certain circumstances where the medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use a medical treatise to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board agrees with the assessment of the November 2011 examiner that while this article notes shared risk factors between those who have PTSD and those who develop diabetes mellitus, and that the article states a slightly higher portion of the population with PTSD develops diabetes than those without PTSD, it does not conclude that PTSD is causative of diabetes in general or in the particular case of the Veteran here.  7/21/2010, VBMS, Third Party Correspondence, p. 35.  

In view of the above, the Board must find that entitlement to service connection for diabetes mellitus is not warranted under any theory of entitlement.  The service treatment records are negative for a diagnosis or evidence of diabetes mellitus, and although there is evidence of a current diagnosis of diabetes mellitus dating from about 1986, there is no competent medical opinion that relates this disability to active service.  This precludes service connection on a direct basis.  

The evidence also fails to support a finding of continuity of symptomatology.  In this regard, on several occasions that the Veteran reported his diabetes was first diagnosed in 1986, which was approximately 17 years after his discharge from service.  He had not reported experiencing diabetic symptoms on a more or less continuous basis between discharge from service and 1986, and there are no medical records demonstrating such symptomatology during that period.  The Board concludes that a finding of continuity of symptomatology is not established.  Finally, as there is no evidence of a diagnosis of diabetes mellitus during service or within the one year period following discharge from service, service connection may not be presumed.  38 C.F.R. §§ 3.307, 3.309.  

As the Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service, then diabetes mellitus may not be presumed to have been incurred due to service.  Similarly, in view of the absence of evidence to demonstrate actual herbicide exposure, service connection for diabetes mellitus on the basis of such exposure is also precluded.  38 C.F.R. §§ 3.307, 3.309(e).  

Finally, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus was incurred due to or aggravated by his service connected PTSD.  The September 2010 opinion and the November 2011 addendum state that the preponderance of the evidence is against such a relationship, and the supporting rationale explains that there is no evidence PTSD increases insulin resistance.  There is no competent opinion that states otherwise, and as noted the literature submitted in support of this position does nothing more than note a correlation of some risk factors without showing the Veteran's PTSD caused or aggravated his diabetes mellitus.  38 C.F.R. § 3.310(a).  In summary, there is no basis for service connection for diabetes mellitus under any theory of entitlement.  

Hypertension

The Veteran contended that he had high blood pressure prior to discharge from service, and that he had to wait an hour before it went down at his discharge examination in order to be released.  He believed that this was the initial manifestation of his hypertension.  2002/10/30 VBMS VA 21-4138 Statement in Support of Claim, p. 1.  

The available service treatment records are negative for a diagnosis of hypertension, or for complaints or treatment pertaining to this disability.  Hypertension was not shown on the September 1969 discharge examination.  His blood pressure was 120/88.  6/23/2016 VBMS STR-Medical, p. 8.  

VA hospital records dated in November 2002 show that the Veteran was admitted with several known diagnoses, including hypertension.  8/8/2005 VBMS Medical Treatment Records - Furnished by SSA, p. 7.  

After a review of the Veteran's medical records and pertinent medical literature, the October 2007 examiner opined that the Veteran's hypertension was not due to his service connected PTSD.  The examiner reviewed the causes of hypertension, which were listed in the examination.  He added that he was unaware of any direct relationship between PTSD and hypertension.  Although there was some suggestion that stress could lead to elevation of blood pressure, this was not well documented or substantiated with long-standing, well founded documentation and studies.  10/12/2007 VBMS VA Examination, p. 1.  A December 2007 addendum noted that the examiner was unable to find any sound medical reasoning concerning permanent aggravation issues between PTSD and hypertension.  12/3/2007 VBMS Capri, p. 1.  

The Veteran and his attorney submitted a photocopy of a 2009 abstract regarding "Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey."  This noted that hypertension prevalence was higher for those with PTSD and no depression, or PTSD plus depression when compared to those with depression only or no mental disorders.  7/21/2010, VBMS, Third Party Correspondence, p. 33.  

At the September 2010 VA examination, the Veteran's problem list was noted to include hypertension.  The Veteran was uncertain of the exact time of onset or diagnosis of hypertension, but stated that it was likely sometime in the 1970s, and that he had been on medications since that time frame.  After the examination and review of the claims file, the examiner opined that the Veteran's hypertension was less likely than not due to military service or another service connected disability.  It was also less likely than not aggravated by any service connected disability.  The rationale was the lack of medical documentation and evidence to support that the Veteran suffered from hypertension or the effects of hypertension during service or within one year of release from service.  Furthermore, the initial diagnosis of this disability was more than one year after service.  With regard to aggravation, the examiner stated that essential hypertension has not been related to anxiety and neurosis.  Although stress could transiently elevate blood pressure in all individuals, this was a normal response and did not equate to permanent aggravation of essential hypertension.  Essential hypertension had no known cause, and secondary hypertension was known to be related to diseases such as primary renal disease or sleep apnea, but the medical resources were negative for a finding that PTSD was a cause.  Finally, the examiner cited to two medical studies to support the conclusion that PTSD did not result in sustained elevation of blood pressures.  9/20/2010, VBMS VA Examination, pp. 1, 25.  

Following consideration of the pertinent evidence, the Board concludes that service connection for hypertension is not established under any theory of entitlement. 

The Veteran has a long standing diagnosis of hypertension, which meets the first criterion for service connection.  However, the service treatment records are negative for this disability, and his blood pressure was negative at discharge.  The Board finds the Veteran's report of an initial high blood pressure reading on his separation examination to be credible, but also notes that a single high blood pressure reading does not equate to a diagnosis of hypertension.  His statements to the September 2010 examiner that he did not know when hypertension was first diagnosed but that it was probably in the 1970s are equally credible.  The September 2010 VA examiner opined that the Veteran's hypertension was not due to active service, and there is no competent opinion to the contrary.  The Board recognizes the Veteran's sincere belief that his hypertension was related to the high blood pressure reading he said he had at discharge, but he is not competent to provide evidence as to more complex medical questions, as is the case here regarding the etiology of his hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Service connection on a direct basis is precluded.  

The Board has also considered entitlement to service connection for hypertension on a presumptive basis, but there is no evidence of hypertension during service or the one year period following discharge from active service.  The earliest post service treatment records are VA treatment records from February 1975, and these are negative for a history or diagnosis of hypertension.  12/10/2007 VBMS, Medical Treatment Record - Government Facility, pp. 4-7.  These records, taken in conjunction with the Veteran's statements to the September 2010 examiner would appear to indicate that hypertension was not shown within the presumptive period.  38 C.F.R. §§ 3.307, 3.309.  

As the Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service, then hypertension may not be presumed to have been incurred due to service.  Similarly, in view of the absence of evidence to demonstrate actual herbicide exposure, service connection for hypertension on the basis of such exposure is also precluded.  38 C.F.R. §§ 3.307, 3.309(e).  

Finally, the preponderance of the evidence is against a finding that the Veteran's hypertension was incurred due to or aggravated by his service connected PTSD.  The October 2007 and September 2010 examiners each opined that hypertension was not incurred due to or aggravated by PTSD.  Both examiners supported their opinions with references to appropriate medical literature.  Although the September 2010 examiner did not specifically cite to the abstract provided to by Veteran, he clearly considered the possibility of aggravation but cited to other literature to support his opinion that there was no incurrence or aggravation due to PTSD.  Once again, the abstract submitted by the Veteran and his attorney notes hypertension was more prevalent in patients with PTSD, but this abstract lacks the specificity necessary to establish a relationship in this particular case.  See Sacks.  There is no competent opinion that states the Veteran's hypertension was caused or aggravated by his service connected PTSD, and service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a).  There is no basis for service connection for hypertension under any theory of entitlement.  

Kidney Disease

The Veteran's service treatment records are negative for a diagnosis of kidney disease, or for complaints or treatment pertaining to this disability.  He was afforded an examination in September 1969 just prior to discharge from service, which was negative for a disability of the kidneys.  6/23/2016 VBMS STR-Medical, p. 8.  

A November 2002 VA treatment record notes that the Veteran has a mildly compromised nutritional status due to diabetes mellitus, cardiomyopathy, and renal insufficiency.  2/27/2003 VBMS Capri, p. 56.  

VA treatment records from February 2003 show that the Veteran was admitted with complaints of feeling cold, vomiting, and nausea.  The assessments included nausea and vomiting, diabetes, renal failure, and cardiomyopathy.  2/27/2003 VBMS Capri, p. 38.  The report of a February 2003 ultrasound indicates that the kidneys were normal.  2/27/2003 VBMS Capri, p. 28.  

VA treatment records from October 2007 show that the Veteran had been admitted for hypoglycemia.  His admission history included chronic kidney disease.  12/3/2007 VBMS Capri, p. 7.  

VA treatment records dated from 2008 to 2009 show regular treatment for kidney disease.  July 2008 VA treatment records show that the Veteran was being followed in the renal clinic for chronic kidney disease, stage 4.  4/28/2009 VBMS Capri, p. 94.  April 2010 records include an impression of echogenic renal parenchyma consistent with medical renal disease; the possibility of renal artery stenosis; markedly elevated post void residual volume; and nonobstructive bilateral renal calculi.  2/24/2011 VBMS Capri, p. 1.  August 2010 records show a primary diagnosis of chronic kidney disease stage IV, dialysis dependent, and a final diagnosis of transitional cell carcinoma of the renal pelvis.  2/24/2011 VBMS Capri, p. 110.  Other VA records show he continued to be followed for this disability through 2011, but none of these records include an opinion as to the cause of the kidney disease.  

At the September 2010 VA examination, the claims file was reviewed by the examiner.  The Veteran's problems included neuropathy and decreased renal function.  A review of his records indicated that he was first evaluated for renal dysfunction dating back to December 2004.  At that time, he underwent a renal consultation and was diagnosed with chronic kidney disease stage III.  His kidney dysfunction had declined over the years and he had begun hemodialysis in August 2010.  The examiner opined that the Veteran's chronic kidney disease was a complication of diabetes.  The rationale for this was that his diabetes had been poorly controlled, and the onset of the kidney disease in relation to the onset of diabetes.  Hypertension also contributed to the Veteran's kidney disease.  9/20/2010, VBMS VA Examination, pp. 1, 7, 39.  

A September 2010 letter from the Veteran's private doctor notes the Veteran had been diagnosed with thyroid cancer in March 2010 and had recently been diagnosed with transitional cell carcinoma of the kidney.  This doctor states that it "is certainly a possibility that his cancers could have been caused by exposure to chemicals whilst working in the military system".  2/1/2013 VBMS Medical Treatment Record - Non-Government Facility, p. 1.  

Private treatment records from September 2011 show that the Veteran presented for a recheck of renal insufficiency.  This was due to multiple factors, including blood pressure, congestive heart failure, coronary artery disease, renal pelvis cancer, bladder dysfunction, and diabetes melitis.  12/27/2010 VBMS Medical Treatment Record - Non-Government Facility #10, p. 11.  

December 2011 private hospital records state that the Veteran has an extensive past medical history of left-sided transitional cell carcinoma.  The assessment included end-stage renal disease on dialysis.  The primary causes were diabetes and hypertension.  12/27/2010 VBMS Medical Treatment Record - Non-Government Facility #5, p. 43.  

The Board finds that entitlement to service connection for decreased kidney dysfunction is not supported by the evidence.  There is no evidence of any type of kidney disease or dysfunction during service or until many years following discharge from service.  The earliest evidence of a kidney disability is from approximately 2002, which is over 30 years after discharge.  There is no competent medical opinion that relates any kidney disability to active service.

The evidence also fails to support a finding of continuity of symptomatology.  The Veteran does not report having kidney dysfunction or any other disability of the kidneys on a more or less continuous basis between discharge from service and 2002, and there are no medical records demonstrating any kidney disability during that time.  The Board concludes that a finding of continuity of symptomatology is not established.  Finally, as there is no evidence of a diagnosis of cardiovascular renal disease, nephritis, or calculi of the kidneys during service or within the one year period following discharge from service, service connection may not be presumed.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service.  Furthermore, none of the diagnosed kidney disabilities in this case are included on the list of diseases associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).  The September 2010 letter from the Veteran's private doctor regarding the recent diagnosis of transitional cell carcinoma of the kidney has been considered.  However, the September 2010 opinion only says it is "possible" that the cancers "could have been" due to chemicals.  This statement is speculative, and statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, the only chemical to which the Veteran claimed exposure was to herbicides such as Agent Orange, which has not been established.  Therefore, the letter is of no evidentiary value.  

The September 2010 VA examiner opined that the Veteran's kidney dysfunction is due to diabetes mellitus as well as hypertension.  The VA treatment records and private records support this opinion.  As service connection for diabetes mellitus and hypertension has not been established, it follows that service connection for kidney dysfunction as secondary to these disabilities may not be established either.  It has not been contended or shown that kidney dysfunction was due to or aggravated by service connected PTSD.  38 C.F.R. § 3.310(a).

Anemia

The Veteran's service treatment records are negative for a diagnosis of anemia, or for complaints or treatment pertaining to this disability.  He was afforded an examination in September 1969 just prior to discharge from service, which was negative for anemia.  6/23/2016 VBMS STR-Medical, p. 8.  

The Veteran was hospitalized in November 2002 with an acute upper gastrointestinal bleed and several other medical problems.  These records state that in spite of a hemoglobin drop at admission he was hemodynamically stable, without signs of blood loss or anemia.  8/8/2005 VBMS Medical Treatment Records - Furnished by SSA, p. 7. 

An August 2009 VA treatment record informed the Veteran that he was slightly anemic, and that this was likely due to his kidney failure.  The reason for this was that the kidneys tell the bone marrow to make blood, and when the kidneys slow they do not send the signal to make blood very well.  2/24/2011 VBMS, Capri, p. 57.  September 2009 VA treatment records also state that the Veteran's anemia is likely due to chronic kidney disease and iron deficiency.  2/24/2011 VBMS, Capri, p. 49.  

At the September 2010 VA examination, the Veteran was noted to have a history of anemia.  This appeared to be secondary to his chronic diseases, primarily his renal disease.  The examiner opined that it was at least as likely as not that the Veteran's anemia was related to his kidney dysfunction.  It followed that there was no medical basis to support the assertion that his anemia was due to, a result of, or aggravated by his service-connected PTSD.  9/20/2010, VBMS VA Examination, pp. 3, 30.  

A private medical record from October 2011 states that the Veteran has significant anemia due to hematuria, which had significantly worsened despite a recent transfusion.  12/27/2010 VBMS Medical Treatment Record - Non-Government Facility, p. 59.  

A December 2011 private medical record includes anemia on the Veteran's lists of disabilities.  The cause was multifactorial.  12/27/2010 VMBS Medical Treatment Record - Non-Government Facility, pp. 43, 45.

The Board finds that entitlement to service connection for anemia is not warranted under any theory of entitlement.  The service treatment records are negative for a diagnosis or evidence of anemia, and is appears this disability first developed in or around 2009.  There is no competent medical opinion that relates this disability to active service.  This precludes service connection on a direct basis.  

The evidence also fails to support a finding of continuity of symptomatology.  The Veteran does not report having anemia on a more or less continuous basis between discharge from service and 2009, and there are no medical records demonstrating anemia during that period.  Hospital records from 2002 state that the Veteran did not have anemia.  The Board concludes that a finding of continuity of symptomatology is not established.  Finally, as there is no evidence of a diagnosis of anemia during service or within the one year period following discharge from service, service connection may not be presumed.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service and anemia is not included on the list of diseases associated with herbicide exposure, so that anemia may not be presumed to have been incurred due to service.  Similarly, in view of the absence of evidence to demonstrate actual herbicide exposure, service connection for anemia on the basis of such exposure is also precluded.  38 C.F.R. §§ 3.307, 3.309(e).  Finally, as service connection for diabetes mellitus has not been established, it follows that service connection for anemia as secondary to diabetes mellitus may not be established either.  It has not been contended or shown that anemia was due to or aggravated by service connected PTSD.  38 C.F.R. § 3.310(a).

Sexual Dysfunction

The Veteran's service treatment records are negative for a diagnosis of sexual dysfunction, or for complaints or treatment pertaining to this disability.  He was afforded an examination in September 1969, just prior to discharge from service, which was negative for sexual dysfunction.  6/23/2016 VBMS STR-Medical, p. 8.  

A September 2005 VA genitourinary examination indicates that the onset of the Veteran's impotence was five years earlier, and that he had not experienced any erectile activity during that five year period.  The examiner opined that this did not appear to be secondary to PTSD.  The Veteran was on numerous medications, including insulin, and he was diabetic.  It appeared very likely that a combination of the medications he was taking, which could easily have numerous interactions, and his diabetes, were the major factors playing into the erectile issues.  The examiner added that PTSD did not cause erectile dysfunction, and there was no documentation in the literature to prove this.  It appeared that the overwhelming factors causing the erectile issues were easily the medications and diabetes.  9/19/2005 VBMS, VA Examination, p. 6.  

In July 2010, the Veteran and his representative submitted an abstract entitled "Sexual Dysfunction in Combat Veterans w/ Posttraumatic Stress Disorder."  This notes the results of recent studies that suggest combat veterans with PTSD experience a higher rate of sexual dysfunction than do those without PTSD.  7/21/2010 VBMS, Third Party Correspondence, p. 9.  

The September 2010 VA examiner notes the Veteran's reports that he had experienced erectile dysfunction over the last number of years.  At the time of the examination, he reported a complete inability to achieve or maintain an erection capable of successful intercourse.  The examiner found that the most likely etiology of this disability was diabetes mellitus, and that the contributing cause was diabetic neuropathy.  The rationale for this was the duration of the diabetes, and the onset of the complication in relation to the onset of diabetes.  The examiner further opined that the Veteran's sexual dysfunction was less likely than not caused by or a result of military service or another service connected disability, and less likely than not aggravated by any service connected disability.  The correct diagnosis for the claimed sexual dysfunction was noted to be erectile dysfunction.  There was no evidence that the Veteran suffered from this disability on active service.  The examiner added that medical literature is silent regarding evidence that PTSD can serve as a causative or etiologic agent for the development of erectile dysfunction.  Although it was known that stress could potentially cause sexual dysfunction such as alterations in libido, this particular Veteran's erectile dysfunction was less likely as not specifically due to or permanently aggravated by PTSD, but was due to the long-standing diabetes mellitus.  Therefore, it would have occurred and progressed independent of a diagnosis of PTSD.  As the two disabilities were independent of each other, PTSD would not aggravate the erectile dysfunction.  9/20/2010, VBMS VA Examination, pp. 3-4, 8, 32 - 34.  

In the November 2011 addendum to the September 2010 opinion, the examiner noted the material submitted by the Veteran's attorney, including a statement that VA contends there is no interrelationship between PTSD and sexual dysfunction.  The examiner noted that his September 2010 opinion had actually acknowledged the possibility of such a relationship.  However, for this particular Veteran, the cause of his sexual dysfunction was erectile dysfunction due to his diabetes mellitus.  The material submitted by the attorney failed to show any causality with regards to erectile dysfunction due to PTSD as it related to this particular Veteran.  The Veteran's erectile dysfunction and the etiology thereof were independent of PTSD, and it followed that the erectile dysfunction was not due to or aggravated by PTSD.  In rendering this opinion, the examiner added that he had taken into account the Veteran's history, lay statements, and clinical presentation, but the evidence that the erectile dysfunction was due to diabetes outweighed the notion it was due to or aggravated by PTSD.  11/10/2011 VBMS VA Examination, pp. 1-2. 

The Board concludes that entitlement to service connection for sexual dysfunction is not warranted under either a direct or secondary basis.  This disability was not shown during service, and there is no competent medical opinion that relates it to service, which precludes service connection on a direct basis.  

The primary contention of the Veteran and his attorney is that the Veteran's sexual dysfunction is caused or aggravated by his service connected PTSD.  However, the preponderance of the evidence is against such a finding.  The September 2005 opinion, September 2010 opinion and the November 2011 addendum all found that the Veteran's sexual dysfunction was due to erectile dysfunction, and that this erectile dysfunction was most likely the result of his diabetes mellitus.  The September 2010 examiner considered the possibility that PTSD can cause a decrease in libido.  However, he clearly explained that in the particular case of this Veteran, the erectile dysfunction and PTSD were independent of each other, which meant the PTSD did not cause or aggravate the erectile dysfunction.  There is no competent opinion that states otherwise, and the literature submitted in support of this position does nothing more than note a higher presence of erectile dysfunction in combat Veteran's with PTSD without addressing the particular of this Veteran's case.  38 C.F.R. § 3.310(a).  Service connection on secondary basis is not established.  


Sleep Disorder to include Sleep Apnea

Initially, the Board notes that chronic sleep impairment is a symptom of the Veteran's PTSD, and as such he is already in receipt of compensation for this symptom.  See 38 C.F.R. § 4.130, Code 9411.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, only a disorder such as sleep apnea that is demonstrated to be separate and distinct from PTSD can be service connected.  

The service treatment records are negative for evidence of a sleep disorder such as sleep apnea.  A sleep disorder was not noted on the Veteran's September 1969 discharge examination.  6/23/2016 VBMS STR-Medical, p. 8.

The Veteran was provided a VA respiratory examination in September 2005.  His problem was stated to be sleep apnea, and the date of onset was two or three years prior to the examination.  An October 2003 sleep study had been positive for obstructive sleep apnea.  The examiner opined that the Veteran's sleep disorder was not at least as likely as not due to his service-connected PTSD.  He said that PTSD does not cause obstructive sleep apnea.  There did not appear to be any aggravation either, based on the Veteran's replies to the examination questions.  9/19/2005 VBMS VA Examination, pp. 14-17.  

A medical text entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea" submitted by the Veteran and his representative in July 2010 has been reviewed.  In summary, the article states that treatment for obstructive sleep apnea results in more successful treatment of PTSD.  7/21/2010 VBMS Third Party Correspondence, p. 12.  

The September 2010 VA diabetes examiner reviewed the Veteran's claims file and noted that the Veteran had been diagnosed with obstructive sleep apnea in the 2004 time frame.  He experienced the typical symptoms of snoring, witnessed apneic events, unrestful sleep, and daytime sleepiness.  The examiner opined that, based on the lack of evidence of sleep apnea on active duty or the first year after discharge, it was less likely than not that obstructive sleep apnea was due to or the result of active service.  The examiner explained that obstructive sleep apnea is due to upper airway resistance, with ultimately leads to decreased oxygen levels causing arousal and diminishing effective and restorative sleep.  There was no medical literature to support that PTSD in any way increases upper airway resistance, thus leading to sleep apnea.  It followed that sleep apnea was not caused or aggravated by PTSD.  9/20/2010, VBMS VA Examination, pp. 3-4, 34-36.  

In a separate September 2010 VA examination for mental disorders, the Veteran reported that his sleep was pretty good and that he slept well when he used his BiPap machine for his sleep apnea.  The examiner remarked that the Veteran did not appear to meet the requirements for a DSM-IV diagnosis of a sleep disorder.  9/22/2010 VBMS, VA Examination, p. 8. 

In the November 2011 addendum to the September 2010 VA diabetes examination, the examiner once again reviewed the Veteran's claims file, as well as the medical literature submitted by the Veteran and his attorney.  The examiner stated that his previous opinion was unchanged, in that there remained no evidence to show that PTSD in general or as manifested in this particular Veteran resulted in increased upper airway resistance, leading to sleep apnea.  The medical text submitted by the Veteran and his attorney was reviewed, but the examiner said that this only shows that treating sleep apnea results in improved sleep and more successful treatment for PTSD, but that it did not suggest PTSD was in any way causative of sleep apnea.  The examiner again concluded that the Veteran's sleep apnea was not caused or aggravated by the service-connected PTSD.  11/10/2011 VBMS VA Examination, pp. 3-4.

Based on the above, the Board finds that entitlement to service connection for a sleep disorder, to include sleep apnea is not warranted.  The only disability productive of sleep impairment other than PTSD that has been diagnosed is the obstructive sleep apnea.  This was not shown in service or until more than 30 years after discharge from service.  No competent medical opinion relates the sleep apnea to active service, and the Veteran did not make any specific contentions regarding direct service connection.  Service connection for a sleep disorder to include sleep apnea is not shown on a direct basis. 38 C.F.R. § 3.303.

The primary contention is that the Veteran's sleep disorder to include sleep apnea was caused or aggravated by his service-connected PTSD.  However, there is no competent medical evidence to support this argument.  The September 2005 and September 2010 VA examiners both opined that PTSD did not cause or aggravate obstructive sleep apnea.  The September 2010 VA examiner provided a detailed explanation for this opinion, noting that PTSD does not produce the upper airway resistance that leads to sleep apnea.  Even the medical text submitted by the Veteran and his attorney fails to support that argument; in fact, this text suggests that untreated sleep apnea would aggravate PTSD, and not the other way around.  In view of the complete lack of competent medical evidence to show that a sleep disorder to include sleep apnea was incurred or aggravated due to the Veteran's service connected PTSD, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a). 

Gastrointestinal Disability, to include GERD

The Veteran contended that he had experienced gastrointestinal symptoms ever since his discharge from active service.  In addition, he and his attorney contend that a gastrointestinal disability has been caused or aggravated by his PTSD. 

The service treatment records are negative for evidence of a gastrointestinal disability, and a gastrointestinal disability was not noted on the Veteran's September 1969 discharge examination.  6/23/2016 VBMS STR-Medical, p. 8.

The post service medical records include VA treatment records dated from February 1975 that show complaints of a dull ache and pain over the right upper quadrant.  On examination, the abdomen was soft with ill-defined tenderness over the right flank.  X-ray studies included a barium swallow and an upper gastrointestinal study, which were both negative.  The final note from this month states that the Veteran had not experienced any pain for the previous two weeks.  The final diagnosis was abdominal pain, etiology unknown.  12/10/2007 VBMS, Medical Treatment Record - Government Facility, pp. 4-7.  

After experiencing coffee ground emesis, the Veteran was hospitalized and afforded a VA gastroenterology consult in November 2002.  He was noted to have been taking medication for arthritis, which had recently been changed.  The Veteran denied all other gastrointestinal disorders, although he had been experiencing symptoms of GERD and occasional dysphagia the last six months.  An upper endoscopy showed a normal esophagus, normal stomach, and normal duodenum.  2/27/2003 VBMS Capri, pp. 62-68.  The discharge diagnoses included a history of an upper gastrointestinal bleed.  8/8/2005 VBMS, Medical Treatment Records - Furnished by SSA, p. 7.  

A February 2003 VA treatment note includes diagnoses of dysphagia due to GERD, and diabetes with gastroparesis.  2/27/2003 VBMS Capri, p. 3.  

The Veteran underwent a VA examination of the stomach in September 2005.  The medical records were reviewed by the examiner.  The Veteran denied any history of irritable bowel syndrome or hiatal hernia, and said that he had never been diagnosed with these disabilities.  There was no documentation of these disabilities in the record, although GERD with gastroparesis was well documented.  A 2003 hospitalization had resulted in a diagnosis of gastroparesis with severe GERD.  At the completion of the examination, the diagnosis was GERD, severe in the past but now currently managed with medication.  The examiner opined that the GERD was not related to the service connected PTSD.  There were no current diagnoses of hiatal hernia or irritable bowel syndrome, and the Veteran said he did not believe he had those conditions.  The Veteran discussed his PTSD symptoms and said they did not cause any aggravation issues.  Therefore, there did not appear to be any aggravation.  The examiner noted that current medical knowledge states that PTSD does not specifically cause GERD, and that it was very likely the Veteran would still have GERD even if he did not have PTSD.  9/19/2005 VBMS, VA Examination, p. 18.  

The September 2010 VA examiner states that upon review of the evidence and history, the Veteran described suffering from GERD.  He was on medication with no side effects.  The Veteran had breakthrough pyrosis and heartburn that occurred only with certain dietary elements.  There was no dysphagia or blood in his stool, and there was no diarrhea, constipation, nausea, vomiting, or other gastrointestinal symptoms relative to any other gastrointestinal disorder.  The only gastrointestinal disorder identified by the examiner was the GERD, which he states is the correct diagnosis.  The examiner opined that based on the lack of evidence of GERD on active duty or the first year after discharge, it was less likely than not that GERD was due to or the result of active service.  The examiner added that the medical literature is silent regarding evidence that PTSD serves as a causative or etiologic agent for the development of GERD.  Although it was known that stress can cause transient increase in stomach hyperacidity, this particular Veteran's GERD was not due to or permanently aggravated by his PTSD.  The rationale was that the Veteran described GERD symptoms that occurred independent of any PTSD symptomatology, and it was most likely that the Veteran's symptoms of heartburn would have occurred independent of a diagnosis of PTSD.  Therefore, the PTSD did not increase the severity of the Veteran's GERD.  9/20/2010, VBMS VA Examination, pp. 3-4, 34-36.  

In the November 2011 addendum to the September 2010 VA examination, the examiner was asked to review the Veteran's claims file again, as well as the medical literature submitted by the Veteran and his attorney.  The examiner noted the contentions of the attorney that he failed to consider that the issues and symptoms of GERD and PTSD may share a relationship.  However, the fact that PTSD can cause transient increase in stomach acidity had been acknowledged in the original opinion, but that opinion had also found it was not the case in this particular Veteran.  The examiner also reviewed evidence provided by the Veteran's attorney.  However, he explained that GERD typically occurs in the presence of lower esophageal sphincter tone and decreased motility or dysmotility often in the environment of increased stomach acidity that results in reflux of stomach contents, often of higher acidity, into the lower esophagus resulting in symptoms.  Review of the medical literature including the articles provided by the Veteran and his attorney fails to provide evidence or basis to support a finding that PTSD results in lower esophageal sphincter tone, decreased gastric motility, or contributes to pathophysiology on any permanent basis that result in aggravation of GERD.  Furthermore, the Veteran had described his GERD symptoms as occurring independently of any issues or symptoms related to PTSD.  Therefore, the examiner continued to conclude that specifically in consideration of this particular Veteran, there was a lack of medical basis to support a finding that his PTSD caused or aggravated a gastrointestinal condition to include GERD.  11/10/2011 VBMS VA Examination, pp. 3-5.

The Board concludes that entitlement to service connection for a gastrointestinal disability to include GERD is not warranted.  Although the statement submitted by the Veteran with his original claim mentions irritable bowel syndrome and hiatal hernia, he denied a history of either of these disabilities at the September 2005 examination, and there is no other evidence of these chronic disabilities.  The diagnosis of GERD is well established, but this disability was not shown in service or until more than 30 years after discharge from service.  No competent medical opinion relates a gastrointestinal disability to include GERD to active service.  

The Veteran contended that he had experienced gastrointestinal symptoms ever since his discharge from service.  The Board notes that the Veteran was competent to describe his symptoms, and the evidence confirms treatment for gastrointestinal pain of an unknown cause as early as 1975.  However, the Veteran was not competent to provide evidence as to more complex medical questions, as is the case here regarding the etiology of his GERD.  See Woehlaert.  There is no competent evidence that relates the Veteran's complaints to his GERD, and the 1975 examination included an upper gastrointestinal study that was negative.  The September 2010 VA examiner opined that the Veteran's disability was not related to active service, and there is no competent opinion to the contrary.  Service connection for a gastrointestinal disability to include GERD is not shown on a direct basis.  38 C.F.R. § 3.303.

The evidence also fails to support a conclusion that the Veteran's gastrointestinal disability, to include GERD, was caused or aggravated by his service-connected PTSD.  The September 2005 and September 2010 VA examiners both opined that PTSD did not cause or aggravate GERD.  The examiners provided detailed explanations for their opinion, with the November 2011 addendum noting that PTSD does not produce the lower esophageal sphincter tone that leads to GERD.  The September 2010 examiner said in the November 2011 addendum that none of the medical texts submitted by the Veteran and his attorney appear to address this matter.  In view of the complete lack of competent medical evidence to show that gastrointestinal disability to include GERD was incurred or aggravated due to the Veteran's service connected PTSD, service connection on a secondary basis is not established.  38 C.F.R. § 3.310(a). 

Sixth Cranial Nerve Palsy

Initially, the Board observes that while bulpar palsy is considered a presumptive disease, palsy of the sixth cranial nerve is not.  See 38 C.F.R. § 3.309(a).  

The Veteran's service treatment records are negative evidence of sixth cranial nerve palsy, and this disability was not noted on his September 1969 discharge examination.  6/23/2016 VBMS STR-Medical, p. 8.

The Veteran had a VA examination of the brain and spinal cord in January 2006.  The medical records and claims file were available and reviewed.  The records indicate that after the Veteran experienced episodes involving his vision, balance, and loss of consciousness in 2003 and 2005, he was determined to have sixth cranial nerve palsy.  The 2005 hospitalization noted that at the completion of a work-up and discussion with all the treating physicians, it was felt that the sixth nerve palsy was due to the Veteran's diabetes.  At the conclusion of the examination, the doctor opined that it was at least as likely as not that the Veteran's sixth cranial nerve palsy was due to the treatment he had received for diabetic retinopathy.  This would indicate it was at least as likely as not that the palsy condition was due to his diabetes mellitus.  1/6/2006 VBMS, VA Examination, p. 1.  

The Board finds that entitlement to service connection for sixth cranial nerve palsy is not warranted.  There is no evidence of this disability during service or until many years following discharge from service, and the Veteran has not contended otherwise.  There is also no competent medical opinion that relates the Veteran's sixth cranial nerve palsy to active service.  Service connection on a direct basis is not shown.  38 C.F.R. § 3.303.

The January 2006 VA examiner opined that the Veteran's sixth cranial nerve palsy was the result of his diabetes mellitus.  The medical records cited by that examiner agree with this opinion.  The Veteran also seems to have agreed that the sixth cranial nerve palsy was due to his diabetes mellitus.  However, as service connection for diabetes mellitus has not been established, there is no basis for service connection for sixth cranial nerve palsy to be awarded on a secondary basis.  38 C.F.R. § 3.310(a).

Diabetic Retinopathy and Diabetic Peripheral Neuropathy

The Veteran and his attorney contend that as service connection for diabetes mellitus is warranted, service connection for the retinopathy and peripheral neuropathy that this disability produces is also warranted.  

The Veteran does not argue that either of these disabilities was incurred directly due to active service.  Nevertheless, the Board notes that the September 1969 discharge examination was negative for both of these disabilities.  Neither of these disabilities has been related to active service by competent medical authority.  

Although peripheral neuropathy is presumed to be the result of exposure to herbicides such as Agent Orange if it manifests within a year of the final date of exposure, the Board has already found that there is no competent and credible evidence establishing that the Veteran was actually exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  There is no basis for service connection for diabetic retinopathy or peripheral neuropathy under the theories of direct or presumptive entitlement.  

Regarding entitlement to service connection on a secondary basis as originally sought by the Veteran, service connection for diabetes mellitus has not been established.  Therefore, there is no basis for an award of service connection for diabetic retinopathy and/or diabetic peripheral neuropathy secondary to that disability.  It has not been contended or shown that either of these disabilities was caused or aggravated by the Veteran's service-connected PTSD.  38 C.F.R. § 3.310(a).

Increased Evaluations

The appellant and her attorney contend that the Veteran's service connected PTSD increased in severity during the final years of his life.  

The Board notes that during the course of the current appeal, previous claims for an increased rating for PTSD and TDIU were denied by the Board in November 2008.  Although this decision was vacated in part by the Court, the denials of an increased rating for PTSD and for TDIU were left undisturbed, and the Board decision is final in that regard.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1105 (2015).  

The Veteran's present claim for an increased rating for PTSD and TDIU was received in July 2010.  In view of the finality of the November 2008 decision, the Board will not review the evidence considered at that time as part of the current appeal.  Instead, only the evidence received since November 2008 will be for consideration.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)   

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

The symptoms listed in the rating criteria for psychiatric disabilities are not exclusive.  Instead, the level of impairment produced by all symptoms must be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Turning to the evidence, the Veteran was provided a VA examination for mental disorders other than PTSD in September 2010.  The examiner noted that the Veteran was last examined for PTSD in November 2007, and that there was no indication of any mental health treatment since the 2007 examination.  He was prescribed and used an anti-depressant, which the Veteran and his wife believed was helpful.  On examination, the Veteran was noted to be neatly groomed and appropriately dressed.  His speech and psychomotor activity were unremarkable.  The Veteran's attitude was cooperative and friendly and he reported that his mood was good, although his affect was blunted and flat.  Thought process and content were unremarkable.  There were no delusions, he understood the outcome of his behavior, and he understood there was a problem.  The Veteran reported that his sleep was pretty good when he was using his BiPap machine for sleep apnea.  There was no inappropriate, obsessive, or ritualistic behavior.  He did not have homicidal or suicidal thoughts.  The Veteran was able to maintain his personal hygiene, and did not have problems with his activities of daily living.  

The Veteran had been married for 43 years.  He spent most of his day watching television, but went to a coffee group twice a week.  He would also go outside and talk to his neighbors.  Recent and remote memory were both normal.  The diagnosis was PTSD, although the examiner stated that this was based on the 2007 VA examination and was not evaluated on the current examination.  The examiner opined that the Veteran did not have total occupational and social impairment due to mental disorders, and that he did not have deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiner did opine that the symptoms produced reduced reliability and productivity.  9/22/2010 VBMS, VA Examination, p. 1.  

A VA home based social worker described the Veteran's PTSD in a March 2011 letter.  He noted that although the Veteran's physical health had improved after the social worker's initial assessment in 2010, his overall mood and irritability had remained.  Therefore, she evaluated the Veteran on March 24, 2011.  The Veteran was provided the PCL test for PTSD, which was significantly elevated.  Additional testing for depression indicated severe major depression.  The social worker wrote the significant depression paired with PTSD was concerning.  The Veteran's physical illnesses had caused him to be more sedentary, and he had symptoms of isolating and being more irritable and restless.  He also showed more confusion.  The Veteran was off by two days in identifying the date.  He would not do his activities of daily living unless prompted by his wife or the home care nurse.  The Veteran denied being suicidal.  The social worker opined that even if the Veteran's physical condition were to improve, the Veteran would have great difficulty interacting and functioning out in the community and with others.  His depression and PTSD symptoms would inhibit him from being able to be productive, in terms of employment or even volunteering.  4/1/2013 VBMS, Medical Treatment Record - Government Facility, pp. 3-4.  

VA treatment notes dated March 2011 and April 2011 from the social worker who wrote the March 2011 letter states that the Veteran spoke of his struggle with PTSD and reported dealing with more depressive symptoms and irritability.  He could become irritable and lose his temper, although this was better on his medication.  The Veteran avoided large groups of people.  His overall mood was depressed.  He no longer had friends that he associates with, and said he would not have the motivation to shower or change clothes unless prompted by his wife.  The Veteran had never attended counseling for PTSD.  On both occasions, mental status examination found he was casually dressed, with no psychomotor retardation or agitation.  His speech was slow but fluent and normal.  The Veteran's mood was congruent and appropriate, with normal range.  He did not have suicidal or homicidal ideation.  There were no overt paranoia or delusions, intrusive memories, flashbacks, or hallucinations.  He was alert and oriented with moderate insight and good judgment.  The diagnosis was PTSD.  1/9/2013 Virtual VA, Capri #1, pp. 604-605, 608.  

In an April 2011 letter, a registered nurse who assisted in the Veteran's home care reported that his hygiene had become worse and that his speech had slowed considerably.  His thought processes had also slowed.  He was oriented to person and place but not to time.  His psychomotor activity had greatly slowed.  His affect was extremely flat, and his memory was impaired.  The Veteran could not participate in his activities of daily living without significant prompting.  He had perceived an insult at the local Veteran's clinic and now refused to enter the building.  The Veteran had no social interactions outside of his wife, and no longer met his friends for coffee.  He was irritable with the staff that provided his home care.  The Veteran denied auditory and visual hallucinations, but reported nightmares almost nightly.  4/1/2013 VBMS, Medical Treatment Record - Government Facility, pp. 1-2.  

An August 2011 VA treatment record shows that the Veteran was seen in his home by the same social worker who wrote the April 2011 letter.  He was noted to have just been released from the hospital following a series of setbacks to his health.  The Veteran denied that his moods were an issue, and he was not as irritable and withdrawn.  His wife said that he interacted more.  The Veteran denied disturbing nightmares, flashbacks or triggers.  On mental status examination, he was casually dressed, with no psychomotor retardation or agitation.  His speech was slow but normal, and his mood was depressed.  He had no suicidal or homicidal ideations, paranoia, delusions, intrusive memories, flashbacks, or auditory or visual hallucinations.  He was alert and oriented with moderate insight and good judgment.  8/2/2011 VBMS, Capri, p. 1.  

The Veteran was afforded a VA PTSD examination in August 2011.  His current diagnoses included PTSD and a depressive disorder due to his general medical condition.  He had been married 43 years and was last employed in 2002 as a truck driver and farmer.  The examiner stated that it was possible to differentiate which symptoms were attributable to each of these diagnoses.  

In regards to PTSD, the Veteran was acknowledged to have experienced a traumatic event in service which resulted in recurrent and distressing recollections, dreams, flashbacks, and distress and reactivity to cues that reminded him of the event.  He made efforts to avoid feelings and reminders of his trauma, had markedly diminished interest and participation in significant activities, and a feeling of detachment from others.  There was difficulty in falling asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  His symptoms included anxiety.  He also had bad dreams or nightmares three or four times a week and intrusive thoughts or memories just as often.  The Veteran's PTSD by itself would lead to impairments in productivity and reliability.  In summary, the examiner reported that the Veteran's PTSD remained essentially the same.  He opined that the PTSD in and of itself would not render the Veteran totally unemployable.  

The symptoms due to the depressive disorder included a depressed mood daily; impairment in motivation; appetite disturbance; very impaired sleep disturbance; severe impairment in concentration; feelings of hopelessness and helplessness; guilty feelings recurrent and daily; and a diminished ability to partake in his hobbies, chores, and daily routines.  The examiner stated that this disability resulted in total occupational impairment.  8/24/2011 VBMS, VA Examination, pp. 1-11.  

During a November 2011 hospitalization at a private facility shortly before the Veteran's death, his problem list was noted to include PTSD with depression.  This was treated with prescribed medication.  The Veteran denied any suicidal or homicidal ideation.  12/27/2010 VBMS Medical Treatment Record - Non-Government Facility, p. 85.  

The Board finds that entitlement to an increased evaluation for PTSD is not supported by the evidence.  While the evidence demonstrates that the Veteran's overall psychiatric symptomatology most likely resulted in total impairment, the August 2011 VA examiner was able to distinguish between the symptomatology resulting from the Veteran's service-connected PTSD and the symptomatology resulting from the nonservice-connected depression due to his general medical condition.  This examiner opined that the PTSD symptomatology had not changed, and was productive of impairments in productivity and reliability.  The September 2010 examiner also found that the Veteran's symptoms were productive of impairments in productivity and reliability.  The Board agrees with their assessments.  

At the August 2011 examination, the Veteran did not display any of the symptomatology listed in the rating criteria that would tend to demonstrate the level of impairment required for an evaluation of 70 percent or higher.  More importantly, the symptoms that were attributed to his PTSD did not result in either occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  The Board notes that the PTSD symptomatology noted on the examination is very consistent with that found in the August 2011 treatment note from the social worker.  

In reaching this decision, the Board has considered the March 2011 letter from the home care nurse and the April 2011 letter from the social worker.  These letters show that the Veteran's occupational impairment was total, and that his social impairment was nearly the same.  However, while the social worker noted the Veteran's severe depression, she made no attempt to differentiate between this nonservice connected disability and the service connected PTSD.  The home care nurse also failed to make this distinction.  Given that the August 2011 examiner found that such a distinction was possible and then outlined the symptoms attributable to each diagnosis, the Board places the greater evidentiary weight on that examination.  That examiner opined that the Veteran's PTSD had not increased in severity, and that the symptoms from that disability resulted in impairments in productivity and reliability.  This merits continuation of the 50 percent rating that was in effect.  38 C.F.R. § 4.130, Code 9411.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  As noted, the symptoms contained in the rating criteria are considered examples of those that would produce each level of impairment, but are not exclusive.  Therefore, all symptoms produced by the Veteran's PTSD have been considered, whether or not they are included in the rating criteria.  See Mauerhan.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 




TDIU

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran's only service connected disability was his PTSD, which remains evaluated as 50 percent disabling.  Therefore, the criteria for consideration of TDIU on a scheduler basis have not been met.  38 C.F.R. § 4.16(a).  

Although the Veteran did not meet the scheduler criteria, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  When a veteran is found to be unemployable by reason of service connected disabilities but fails to meet the scheduler criteria, his case shall be sent to the Director, Compensation Service for extrashedular consideration.  38 C.F.R. § 4.16(b).  

The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

In this case, the Veteran was very likely incapable of employment for many years prior to his death.  However, the substantial impairment due to his many non-service connected disabilities may not be considered.  When only the impairment due to his PTSD is considered, the evidence does not show that the Veteran was incapable of gainful employment.  The September 2010 examiner opined that the Veteran did not have total occupational and social impairment due to mental disorders.  The August 2011 examiner was more specific, and opined that the PTSD in and of itself would not render the Veteran totally unemployable.  The March 2011 letter from the social worker has been considered, but her statement that the Veteran's depression and PTSD symptoms would inhibit him from being productive in terms of employment clearly considered the effects of his non-service connected depression.  Furthermore, her subsequent treatment notes fail to show that PTSD, although productive of impairment, made the Veteran unemployable.  The Board finds that the preponderance of the medical evidence establishes that the Veteran's PTSD, by itself, did not render the Veteran incapable of gainful employment.  Thus, the criteria for referral to the Director, Compensation Service for extrashedular consideration have not been met. 


ORDER

Entitlement to service connection for diabetes mellitus, claimed on a direct basis, as secondary to service-connected post-traumatic stress disorder, and on a presumptive basis including based on herbicide exposure is denied. 

Entitlement to service connection for hypertension, claimed on a direct basis and as secondary to PTSD, is denied. 

Entitlement to service connection for decreased kidney function, claimed on a direct basis, as secondary to diabetes mellitus, and on a presumptive basis including based on herbicide exposure, is denied. 

Entitlement to anemia, claimed on a direct basis, as secondary to diabetes mellitus, and on a presumptive basis including based on herbicide exposure, is denied. 

Entitlement to service connection for sexual dysfunction, to include erectile dysfunction, claimed on a direct basis and as secondary to service-connected PTSD, is denied. 

Entitlement to service connection for a sleep disorder, to include sleep apnea, claimed on a direct basis and as secondary to PTSD, is denied. 

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease claimed on a direct basis and as secondary to PTSD, is denied. 

Entitlement to service connection for sixth cranial nerve palsy, claimed on a direct basis, as secondary to diabetes mellitus, and on a presumptive basis including based on herbicide exposure, is denied. 

Entitlement to service connection for diabetic retinopathy is denied. 

Entitlement to service connection for diabetic peripheral neuropathy is denied. 

Entitlement to an increased evaluation for PTSD, currently rated as 50 percent disabling, is denied. 

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


